Title: To Thomas Jefferson from William Paxton, 22 January 1822
From: Paxton, William
To: Jefferson, Thomas


Dear Sir,
Jan. 22. 1822.
A short absence, prevented my receiving your esteemed letter of the first of January. immediately on its arrival that part of the enclosed, intended for Mr Leyburn shall be handed him the first time I pass the natural bridge or sooner, should a safe conveyance offer.I verry much regret that my negligence in not sooner forwarding your Plat and certificate of survey, should have caused any fears or uneasiness.—Since the time of making your Survey in Nov. Mr Ochiltree procured a copy of Greenlees Original Survey. (the same enclosed to Mr Leyburn) the lines of which are found as near the truth as old lines usually are, affording additional proof of the correctness of your boundiries as fixed in November. I had some difficulty in dissuading young Ochiltree from making a location on what he deemed vacant land between your, & their lines. not untill I told him I would feel bound in duty to inform you of his Survey when made & that a caveat would be filed to prevent his obtaining a Grant untill the matter was investigated, could I persuade him to be satisfied with their present bounderies.  While examining the lines of Greenlees Survey I found the Old corner of your Grant, two Black Oaks at Station No 4. which we were led to overlook, by finding other B.Os marked near tho now apparently of later date. I traced the lines both to, and from this corner in Order that Patrick Henry, might be able to shew them if necessary.  I surveyed at the same time the courses of the creek from whose it passes out of your land up the Salt-Petre cave: and would gladly have
			 gone on quite through the survey, could I have induced my chain carriers to have continued with me, so that, that part of the creek from the cave to where the upper line crosses it, is laid down
			 from
			 a faint recollection of its bearings only.The table of Variations of the magnetic needle you were so kind as to annex, is to me truly unaccountable. untill now I had believed that the variation continually increased, tho in different ratios as to time, as well to the East as to the West, untill it arrived at its greatest elongation, and then receeded back untill the magnetic and true meridian were the same, But from your observations it would appear that the variation is continually vibrating from one point to another, as it were in confusion.From your letter to Mr Leyburn I find you purpose a visit to the Natural Bridge during the next Summer or Autumn it will be a pleasure I cannot deny myself, meeting you there can I asscertain the time of your visit.Permit me to tender you my thanks for the additional fee you sent me. It was my wish not to have made a charge in that case. For surely the recollection of having ever been able to render any service to one that had done so much for myself, and posterity, would more, much more than compensate for any thing I could do.I Pray you Sir to accept my best wishes.Wm Paxton.